Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 1 of 8 PageID #:496




                          EXHIBIT 1
   Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 2 of 8 PageID #:497


  Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 1 of 7 Page ID #:678


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3657-GW-GJSx                                            Date      November 9, 2020
 Title             John Dlugolecki v. PeopleConnect, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Evan A. Blair                                         Stephan Choo
 PROCEEDINGS:                 TELEPHONIC HEARING ON DEFENDANTS' MOTION TO COMPEL
                              ARBITRATION OR DISMISS FOR FORUM NON CONVENIENS OR,
                              IN THE ALTERNATIVE, TO DISMISS FOR LACK OF PERSONAL
                              JURISDICTION OR TO TRANSFER, TO DISMISS FOR FAILURE TO
                              STATE A CLAIM, AND TO STRIKE [30]


Court and counsel confer. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court grants Defendants’ motion to compel and stays the case pending the decision as to
arbitration.

A status conference is set for June 28, 2021 at 8:30 a.m. Parties are to file a joint status report by June
23, 2021.




                                                                                                  :      02
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 3 of 8 PageID #:498


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 2 of 7 Page ID #:679




 Dlugolecki v. PeopleConnect, Inc., et al.; Case No. 2:20-cv-03657-GW-(GJSx)
 Tentative Ruling on Motion to Compel Arbitration or Dismiss for Forum Non Conveniens or, in
 the Alternative, to Dismiss for Lack of Personal Jurisdiction or to Transfer, to Dismiss for Failure
 to State a Claim, and to Strike



         John     Dlugolecki     (“Plaintiff”)    sued     PeopleConnect,       Inc.    (“PeopleConnect”),
 PeopleConnect Intermediate LLC, PeopleConnect Holdings, Inc., PCHI Intermediate, LLC and
 PCHI Parent, Inc. (collectively, “Defendants”)1, asserting three claims for willful copyright
 infringement in relation to the publication – on or in association with Classmates.com – of
 yearbook photos of Rachel Meghan Markle that he took and – as to at least some of the photos –
 for which he owns the registered copyrights. See, e.g., First Amended Complaint for Copyright
 Infringement and Other Claims (“FAC”), Docket No. 25, ¶¶ 1, 8, 20-31. Defendants now move
 for various forms of relief, but the Court will consider only one (at least at this time) – the request
 to compel arbitration.
         “A party seeking to compel arbitration has the burden under the [Federal Arbitration Act]
 to show (1) the existence of a valid, written agreement to arbitrate; and, if it exists, (2) that the
 agreement to arbitrate encompasses the dispute at issue.” Ashbey v. Archstone Prop. Mgmt., Inc.,
 785 F.3d 1320, 1323 (9th Cir. 2015). This is in recognition of the rule that “a party cannot be
 required to submit to arbitration any dispute which he has not agreed so to submit.” Howsam v.
 Dean Witter Reynolds, 537 U.S. 79, 83 (2002) (omitting internal quotation marks). Defendants,
 as the parties seeking to compel arbitration – must prove the existence of an arbitration agreement
 between themselves and Plaintiff by a preponderance of the evidence. See Wilson v. Huuuge, Inc.,
 944 F.3d 1212, 1219 (9th Cir. 2019).
         These are “gateway” questions that are typically reserved for a court, instead of an
 arbitrator, to determine. See, e.g., Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862 F.3d 981,
 985 (9th Cir. 2017). However, “these gateway issues can be expressly delegated to the arbitrator
 where ‘the parties clearly and unmistakably provide otherwise.’” Brennan v. Opus Bank, 796 F.3d
 1125, 1130 (9th Cir. 2015) (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S.
 643, 649 (1986)) (emphasis added); see also First Options of Chicago, Inc. v. Kaplan, 514 U.S.


 1
  PeopleConnect Intermediate LLC, PeopleConnect Holdings, Inc., PCHI Intermediate, LLC, and PCHI Parent, Inc.
 will be referred to collectively herein as the “Corporate Parents.”

                                                      1
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 4 of 8 PageID #:499


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 3 of 7 Page ID #:680




 938, 944 (1995).
        The preponderance of the evidence demonstrates that Plaintiff has a Classmates.com (“the
 Website”) account he opened in June 2004, and that he had to have agreed to the Website’s Terms
 of Service (“TOS”) to open such an account. See Declaration of Sarah Howe in Support of
 Defendants’ Motion to Compel Arbitration or Dismiss for Forum Non Conveniens or, in the
 Alternative, to Dismiss for Lack of Personal Jurisdiction or to Transfer, to Dismiss for Failure to
 State a Claim, and to Strike (“Howe Decl.”), Docket No. 33, ¶¶ 9, 13-14, 18-19 & Exhs. A, I.
 When Plaintiff created an account, the Website had a disclosure adjacent to the “Sign Up,”
 “Submit,” or other registration-submission button stating that by clicking such button, the user was
 agreeing to the TOS. See id. ¶ 19 & Exh. I, at pgs. 5, 8. In addition, the Website’s disclosures
 included a hyperlink to the TOS in blue, underlined font. See id. This is sufficient, under the
 principles this Court recognized in the case law in Dickey v. Ticketmaster LLC, No. CV 18-9052-
 GW-(GJSx), 2019 WL 9096443, at *5 (C.D. Cal. Mar. 12, 2019), to have put any user of the
 Website on notice of the TOS, and to make those TOS enforceable should the consumer proceed
 to register an account.
        In accepting the TOS, Plaintiff agreed that the TOS could be revised “from time to time,”
 and that such revisions were “effective immediately at the time of posting.” See Howe Decl., Exh.
 B, at pg. 2 of 15. The TOS were modified in January 2014 to include, among other things, a
 mandatory arbitration provision. See id. ¶ 20 & Exh. F, § 14(c), at pgs. 6-7 of 8. The 2014 TOS
 also provided that a customer’s “continued use of the Services following notice [of changes] shall
 constitute your acceptance of all changes, and each use of the Services constitutes your
 reaffirmation of your acceptance of” the TOS. See id., Exh. F, at pg. 2 of 8. The 2014 TOS were
 not simply posted to the Website, but all registered members were sent an email specifically
 alerting them to the inclusion of the arbitration provision, with a summary of it and a link to a
 “more thorough description.” See id. ¶ 20 & Exhs. J-K. Though Plaintiff reports having multiple
 different email addresses “over the years,” that many “mass” emails go directly into his
 “spam”/“junk” folders, and that he has no memory of seeing any such emails from the Website,
 see Declaration of John Dlugolecki (“Dlugolecki Decl.”), Docket No. 42, ¶ 13, users of the
 Website have never been able to opt-out of receiving emails notifying them of updates to the
 Website’s TOS. See Howe Decl. ¶ 22. Plaintiff continued to access his account after January
 2014. See id. ¶ 15 & Exh. A.

                                                  2
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 5 of 8 PageID #:500


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 4 of 7 Page ID #:681




          The TOS were again updated in February 2017 and June 2017. See Howe Decl. ¶¶ 17, 21
 & Exhs. G-H. The updates included that any arbitration would proceed under the American
 Arbitration Association’s Rules. See id., Exh. G, § 14(c), at pgs. 19-20 of 25; id., Exh. H, § 13(b),
 at page 20 of 24. In addition, they again included a notification that “continued use of the Websites
 or Services following notice” of changes would “constitute your acceptance of all changes.” See
 id., Exh. G, at pg. 3 of 25; id., Exh. H, at pg. 3 of 24. Once more, they were published on the
 Website and emails were sent to members, which again specifically referenced the arbitration
 provision and provided a link to a more-thorough description of changes. See id. ¶ 21 & Exhs. L-
 M.
          Although Plaintiff contests whether or not he used the Website after these 2017 changes to
 the TOS, the Court concludes that the preponderance of evidence on the issue indicates that he did.
 First, while Defendants present evidence that Plaintiff last logged-into his account in or around
 September 23, 2014, it also provides evidence that it is possible to browse the Website without
 logging-in. See Howe Decl. ¶ 15 & Exh. A. Second, Plaintiff’s attorney advised Defendants, in
 an email, that Plaintiff had visited the Website “on a few occasions in recent years to investigate
 possible infringements, especially in connection with his then-pending Poppel/ABC litigation.”
 See Declaration of Doug Tilley in Support of Defendants’ Motion to Compel Arbitration or
 Dismiss for Forum Non Conveniens or, in the Alternative, to Dismiss for Lack of Personal
 Jurisdiction or to Transfer, to Dismiss for Failure to State a Claim, and to Strike (“Tilley Decl.”),
 Docket No. 32, ¶ 3 & Exh. A (Docket No. 32-1). The referenced “Poppel/ABC litigation”
 referenced began on May 10, 2018. See id. ¶ 4; see also Dlugolecki v. Poppel, No. 2:18-cv-03905-
 GW (GJSx), Docket No. 1 (filed May 10, 2018).                         Third, Plaintiff admits to “personally
 undert[aking] to visit as many websites as [he] could to look for uses of [his] photos” of Markle
 beginning in or about early 2018, visiting “dozens” of websites. See Dlugolecki Decl. ¶ 9. He
 acknowledges that he “may have” visited the Website “between 2018 and thereafter,” but “cannot
 recall or confirm any particular visit.” Id. ¶ 11. Plaintiff’s attempt to change his tune – voiced via
 his attorney’s keyboard – on this point only after it became relevant and important to the question
 of whether this matter will be resolved in arbitration or in court2 is unconvincing.


 2
   Plaintiff attempts, in part, to backtrack by virtue of providing a declaration from his attorney, who now states that
 the email sentence quoted above “was at best an unsworn, hedged, not first-hand . . . response that was explicitly not
 presented as evidentiary ‘fact’ to be relied on.” Declaration of Kenneth P. Norwick, Docket No. 42, ¶ 17. Whatever
 might be said of his email statement to Defendants’ counsel, Plaintiff’s counsel emphasized Plaintiff’s visit to the

                                                           3
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 6 of 8 PageID #:501


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 5 of 7 Page ID #:682




          The Ninth Circuit has held that incorporation of the rules of the American Arbitration
 Association (“AAA”) into an arbitration agreement, as occurred here in connection with the two
 2017 versions of the TOS, clearly and unmistakably delegates the issue of arbitrability (i.e.,
 whether claims fall within the scope of an applicable arbitration provision) to the arbitrator (at
 least where the parties are sophisticated). See, e.g., Galilea, LLC v. AGCS Marine Ins. Co., 879
 F.3d 1052, 1061-62 (9th Cir. 2018); Brennan, 796 F.3d at 1130-31 (holding “that incorporation of
 the AAA rules constitutes clear and unmistakable evidence that contracting parties agreed to
 arbitrate arbitrability” and specifically indicating that the holding “should not be interpreted to
 require that the contracting parties be sophisticated . . . before a court may conclude that
 incorporation of the AAA rules constitutes ‘clear and unmistakable’ evidence of the parties’
 intent”). Plaintiff makes no attempt to argue his lack-of-sophistication here. Moreover, as he
 acknowledges, this Court has already “side[d] with” those cases holding that sophistication is not
 a factor in adjudicating the delegation issue. See Bloom v. ACT, Inc., No. CV 18-6749-GW(SSx),
 2018 WL 6163128, *4 (C.D. Cal. Oct. 24, 2018).
          Though Plaintiff claims to not even have known about the existence of the AAA (or its
 rules, or how they might be accessed) prior to this motion, see Dlugolecki Decl. ¶ 5, he does not
 deny the clear reference to the AAA and its rules in the 2017 versions of the TOS. His lack of
 awareness/familiarity, therefore, must have resulted from his failure to read the TOS. That failure
 does not aid him. See, e.g., Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 567 (9th Cir. 2014)
 (“As a general rule, a party cannot avoid the terms of a contract by failing to read them before
 signing.”); Keen v. IFG Leasing Co., 622 P.2d 861, 865(Wash. Ct. App. 1973); Copeland Planned
 Futures, Inc. v. Obenchain, 510 P.2d 654, 659 (Wash. Ct. App. 1973); Brotherson v. Prof’l
 Basketball Club, L.L.C., 604 F.Supp.2d 1276, 1285 (W.D. Wash. 2009). In addition, the Court
 notes that at least by May 2018, when he was still accessing the Website, he was represented by
 counsel (the same counsel here). As such, the Court has serious doubts about Plaintiff’s ability to
 plead lack-of-sophistication even if he were to make any attempt in that regard.


 Website while a lawsuit filed – by the same counsel – in May 2018 was pending. The Court finds it odd for counsel
 to purport to have knowledge about his client’s activities, “especially” at a particularly-relevant – for present
 purposes – time period, and then to subsequently reverse-course, claiming nothing in the statement was true or
 should be relied-upon. While Plaintiff’s counsel now “adopt[s],” as his own “understanding of th[e] facts,” those
 that are set forth in Plaintiff’s own recitation in his declaration of his visits to the Website, see id. ¶ 18, for the
 reasons addressed above, that recitation is not convincing with respect to the question of Plaintiff’s activity in
 connection with the Website.


                                                            4
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 7 of 8 PageID #:502


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 6 of 7 Page ID #:683




          The Court therefore concludes both that the parties do have an enforceable agreement to
 arbitrate under the second of the two versions of the TOS that were published in 2017, and that the
 issue of arbitrability is left to the arbitrator here.
          Even if the Court were to conclude that the parties had not clearly and unmistakably
 delegated the issue of arbitrability to the arbitrator (because of, for instance, some concern about
 whether Plaintiff would qualify as a “sophisticated” party for this purpose), the effective TOS
 cover, among other things, claims “arising out of or relating to any aspect of the relationship
 between us” and “any and all disputes that have arisen or may arise between you and the
 PeopleConnect entities.”3 See Howe Decl., Exh. H, §§ 13-13(a), at pages 18-19 of 24. This is
 exceedingly broad. Relying on In re Jiffy Lube Int’l, Inc., 847 F.Supp.2d 1253 (S.D. Cal. 2012),
 Plaintiff briefly argues that the breadth of the scope of arbitrable claims here is unconscionable.
 Neither the Ninth Circuit nor the Supreme Court have adopted this proposition. Moreover, as the
 Supreme Court has emphasized over-and-over, particularly in recent years, arbitration is a matter
 of contract, and arbitration agreements are to be enforced according to their terms. The Court
 therefore rejects Jiffy Lube’s approach of holding such an agreement “unconscionable” simply due
 to the scope of the claims that are subject to it, as the result of the parties’ agreement.4
          Plaintiff has raised no argument that if PeopleConnect is entitled to compel arbitration here,
 the Corporate Parents are not. As such, the Court will grant Defendants’ motion insofar as it seeks
 to compel arbitration, and in favor of all Defendants. With that result, the Court will not – indeed,
 cannot – consider any of the other arguments raised in the motion.
          Plaintiff also has not taken issue with Defendants’ plea that the action be dismissed, as


 3
   Even the TOS that Plaintiff admits were in force at the time of his last (if the Court looks only to Defendants’
 records on the point) visit to the Website had an arbitration provision that applied to “all disputes and claims
 between them” and to “any aspect of the relationship between us.” See Howe Decl., Exh. F, § 14(c), at pg. 6 of 8.
 4
   “The [Federal Arbitration Agreement] provides that any contract to settle a dispute by arbitration shall be valid and
 enforceable, ‘save upon such grounds as exist at law or in equity for the revocation of any contract.’” Chavarria v.
 Ralphs Grocery Co., 733 F.3d 916, 921 (9th Cir. 2013) (quoting 9 U.S.C. § 2). “Like other contracts, arbitration
 agreements can be invalidated for fraud, duress, or unconscionability.” Id. With respect to unconscionability,
 “[u]nder California law, a contract must be both procedurally and substantively unconscionable to be rendered
 invalid.” Id. at 922 (citing Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal.4th 83, 99 (2000)). Apart
 from its citation to/brief discussion of Jiffy Lube, Plaintiff’s unconscionability “argument” – if it can be accurately
 described as such – is limited to two sentences in two separate footnotes. See Docket No. 42, at 18-19 nn.4-5. An
 argument encompassing that little effort is not a convincing one. In their Reply brief, however, Defendants argue
 that the issue of unconscionability tied to the scope of the arbitration provision is one that must be decided by the
 arbitrator. The Court’s discussion of the issue of unconscionability here is not intended to preclude the arbitrator
 from examining the issue anew, if the arbitrator agrees with Defendants on this point.

                                                           5
Case: 1:21-cv-00051 Document #: 52-1 Filed: 06/21/21 Page 8 of 8 PageID #:503


Case 2:20-cv-03657-GW-GJS Document 46 Filed 11/09/20 Page 7 of 7 Page ID #:684




 opposed to stayed. However, the prevailing rule is that “a district court may either stay the action
 or dismiss it outright when . . . the court determines that all of the claims raised in the action are
 subject to arbitration.” Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir.
 2014). The Court has not decided the arbitrability question, instead leaving that to the arbitrator.
 As such, the Court will stay the action (though if the arbitrator determines all claims raised in the
 FAC are subject to arbitration, either party may return to the Court and seek a dismissal of this
 action). See 9 U.S.C. § 3 (providing that where a court is “satisfied that the issue involved in [a]
 suit or proceeding is referable to arbitration” under a written arbitration agreement, it “shall on
 application of one of the parties stay the trial of the action until such arbitration has been had in
 accordance with the terms of the agreement”).
         The Court grants Defendants’ motion to compel and stays the case pending the decision as
 to arbitration.




                                                   6
